 1                                                       THE HONORABLE RICHARD A. JONES

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 8                                           AT SEATTLE
 9     DAVID HANSON, individually and on behalf           Case No. 2:16-cv-01661 RAJ
10     of the settlement class,
                                                          FINAL JUDGMENT ORDER
11                            Plaintiff,

12             v.
13
       MGM RESORTS INTERNATIONAL, a
14     Delaware corporation, and COSTCO
       WHOLESALE CORPORATION, a Delaware
15     corporation,

16                            Defendants.
17

18
            This matter having come before the Court on Plaintiff’s Motion and Memorandum of
19
     Law in Support of Motion for Reasonable Attorneys’ Fees, Expenses, and Incentive Award and
20
     Plaintiff’s Motion and Memorandum of Law in Support of Motion for Final Approval of Class
21
     Action Settlement (“Settlement”) of the above‐captioned matter (the “Litigation”) between
22
     Plaintiff David Hanson (“Plaintiff” or “Hanson”) and Defendants MGM Resorts International
23
     and Costco Wholesale Corporation (“Defendants”) (collectively the “Parties”), as set forth in the
24
     Stipulation of Class Action Settlement between Plaintiff and Defendants (the “Settlement
25
     Agreement”), and the Court having duly considered the papers and arguments of counsel, the
26
     Court hereby finds and orders as follows:
27


      FINAL JUDGMENT ORDER                          1
      Case No. 2:16-cv-01661 RAJ
 1          1.      All terms and phrases in this Final Judgment Order not otherwise defined herein

 2   shall have the same meaning as ascribed to them in the Parties’ Stipulation of Class Action

 3   Settlement (Dkt. #34-1) (the “Settlement Agreement”).

 4          2.      This Court has personal jurisdiction over the Parties and all Settlement Class

 5   Members and subject matter jurisdiction to approve the Settlement Agreement, including all

 6   exhibits thereto.

 7          3.      The Court confirms certification, for purposes of settlement only, of the

 8   Settlement Class pursuant to Federal Rule of Civil Procedure 23(b)(3), defined as “All

 9   individuals in the United States who, from October 24, 2010 to the date of Preliminary Approval

10   of the settlement, purchased an MGM Gift Card and were assessed an inactivity fee that was

11   deducted from the balance of funds remaining on the Gift Card.” (See Dkt. #37.)

12          4.      The Court finds that the Notice provided to the Settlement Class pursuant to the

13   Settlement Agreement and the Preliminary Approval Order (Dkt. #37) and consisting of direct

14   notice via email and first-class U.S. mail, an interactive settlement website, targeted Facebook

15   advertisements designed to reach members of the Settlement Class, and a toll-free phone

16   number, has been successful and was (1) the best notice practicable under the circumstances, (2)

17   constituted notice that was reasonably calculated, under the circumstances, to apprise the

18   Settlement Class of the pendency of the Litigation and their rights to object to and/or exclude

19   themselves from the Settlement Agreement and to appear at the Final Approval Hearing; (3) was

20   reasonable and constituted due, adequate, and sufficient notice to all individuals entitled to

21   receive notice; and (4) fulfilled all applicable requirements of the Federal Rules of Civil

22   Procedure, the Due Process Clause, and the rules of the Court.

23          5.      No members of the Settlement Class have requested to be excluded from the

24   Settlement, and no Settlement Class Members have objected to any of the terms of the

25   Settlement Agreement.

26          6.      The Court finds that the Settlement Administrator notified the appropriate

27   government officials of the Settlement Agreement pursuant to the Class Action Fairness Act of


      FINAL JUDGMENT ORDER                            2
      Case No. 2:16-cv-01661 RAJ
 1   2005 (“CAFA”), 28 U.S.C. § 1715. The Court has reviewed the substance of the CAFA notice

 2   and finds that it complied with all applicable requirements of CAFA. Further, more than ninety

 3   (90) days have elapsed between the date the Settlement Administrator provided notice pursuant

 4   to CAFA and the Final Approval Hearing.

 5          7.      Pursuant to Federal Rule of Civil Procedure 23(c)(3), all Settlement Class

 6   Members are bound by this Final Judgment and by the terms of the Settlement Agreement.

 7          8.      This Court gives final approval to the Settlement and finds that the Settlement

 8   Agreement is fair, reasonable, adequate, and in the best interests of the Settlement Class

 9   Members. The consideration provided under the Settlement Agreement constitutes fair value

10   given in exchange for the release of the Released Claims against the Released Parties. The Court

11   finds that the consideration to be paid to the Settlement Class Members is reasonable, and in

12   their best interests, considering the total value of their claims compared to the disputed factual

13   and legal circumstances of the Litigation, and the potential risks and likelihood of success of

14   pursuing litigation on the merits. The complex legal and factual posture of this case and the fact

15   that the Settlement is the result of arms’ length negotiations between the Parties support this

16   finding. The Court finds that these facts, combined with the lack of other indicators of collusion

17   and the Court’s observations throughout the litigation, demonstrate that there was no collusion

18   present in the reaching of the Settlement Agreement, implicit or otherwise. See In re Bluetooth

19   Headset Prods. Liab. Litig., 654 F.3d 935, 947 (9th Cir. 2011). This finding is also supported by,

20   among other things, the fact that the Settlement provides monetary benefits to Settlement Class

21   Members in addition to any refunds of the money paid to Defendants and such benefits are not

22   disproportionate to the attorneys’ fees and expenses awarded to Class Counsel or the Class

23   Representative; and the benefits provided to Settlement Class Members are appropriate under the

24   circumstances of this case.

25          9.      The Court has specifically considered the factors relevant to class settlement

26   approval including, inter alia, the strength of the Plaintiff’s case; the risk, expense, complexity,

27   and likely duration of further litigation; the risk of not maintaining class action status throughout


      FINAL JUDGMENT ORDER                             3
      Case No. 2:16-cv-01661 RAJ
 1   trial; the relief provided for in the settlement; the extent of discovery completed and stage of the

 2   proceedings; the experience and views of counsel; and the reaction of members of the Settlement

 3   Class to the proposed Settlement (including the claims submitted and lack of any opt-outs or

 4   objections)—and upon consideration of such factors finds that the Settlement is fair, reasonable,

 5   and adequate as to, and in the best interests of, the Settlement Class Members.

 6            10.   The Court finds that the Class Representative and Class Counsel adequately

 7   represented the Settlement Class for the purposes of litigating this matter and entering into and

 8   implementing the Settlement Agreement.

 9            11.   Accordingly, the Settlement is hereby finally approved in all respects, and the

10   Parties and their counsel are hereby directed to implement and consummate the Settlement

11   Agreement according to its terms and provisions. The Settlement Agreement is hereby

12   incorporated into this Final Judgment in full and shall have the full force of an Order of this

13   Court.

14            12.   This Court hereby dismisses the Litigation, as identified in the Settlement

15   Agreement, on the merits and with prejudice.

16            13.   Upon the Effective Date of this Final Judgment, Plaintiff, the Settlement Class

17   Members, and each of their respective present or past heirs, executors, estates, administrators,

18   predecessors, successors, assigns, parents, subsidiaries, associates, affiliates, employers,

19   employees, agents, consultants, independent contractors, vendors, insurers, directors, managing

20   directors, officers, partners, principals, members, attorneys, accountants, financial and other

21   advisors, investment bankers, underwriters, lenders, and any other representatives of any of these

22   Persons and entities shall be deemed to have released, and by operation of this Final Judgment

23   shall have, fully, finally, and forever, released, relinquished and discharged Defendants, as well

24   as all of their present or past heirs, executors, estates, administrators, predecessors, successors,

25   assigns, parents, subsidiaries, associates, affiliated and related entities, employers, employees,

26   agents, representatives, consultants, independent contractors, directors, managing directors,

27   officers, partners, principals, members, attorneys, accountants, financial and other advisors,


      FINAL JUDGMENT ORDER                             4
      Case No. 2:16-cv-01661 RAJ
 1   investment bankers, insurers, underwriters, shareholders, lenders, auditors, investment advisors,

 2   firms, trusts, corporations, officers, and any other representatives of any of these Persons and

 3   entities from any and all actual, potential, filed, known or unknown, fixed or contingent, claimed

 4   or unclaimed, suspected or unsuspected, claims, demands, liabilities, rights, causes of action,

 5   contracts or agreements, extracontractual claims, damages, actual, statutory, punitive, exemplary

 6   or multiplied damages, expenses, costs, attorneys’ fees and/or obligations (including “Unknown

 7   Claims” as defined in the Settlement Agreement), whether in law or in equity, accrued or

 8   unaccrued, direct, individual or representative, of every nature and description whatsoever,

 9   whether based on federal, state, local, statutory or common law or any other law, rule or

10   regulation, including the law of any jurisdiction outside the United States, against the Released

11   Parties, or any of them, arising out of the facts, transactions, events, matters, occurrences, acts,

12   disclosures, statements, representations, omissions or failures to act regarding the alleged

13   collection of inactivity fees from Settlement Class Members’ MGM Gift Cards including all

14   claims that were brought or could have been brought in the Litigation relating to the MGM Gift

15   Cards belonging to any and all Releasing Parties.

16          14.     Upon the Effective Date of this Final Judgment, the above releases of claims and

17   the Settlement Agreement will be binding on, and will have res judicata and preclusive effect in,

18   all pending and future lawsuits or other proceedings maintained by or on behalf of Plaintiff and

19   all other Settlement Class Members and Releasing Parties.

20          15.     The Court adjudges that the payment of $37,500.00 in attorneys’ fees and

21    expenses in the amount of $1,666.53 (the “Fee Award”) is fair and reasonable for the following

22    reasons and those stated in Court. In assessing the requested attorneys’ fees, the Court has

23    considered the relief achieved for the Settlement Class Members, the time and effort devoted by

24    Class Counsel as demonstrated by their sworn declaration, and the complexity of the legal and

25    factual issues involved. The Court finds that the Fee Award to Class Counsel identified above is

26    fair and reasonable under both a common fund approach and a lodestar approach. See Vizcaino

27    v. Microsoft Corp., 290 F.3d 1043, 1048-50 (9th Cir. 2002) (finding in this Circuit, a 25% fee is


      FINAL JUDGMENT ORDER                             5
      Case No. 2:16-cv-01661 RAJ
 1   the accepted “benchmark” in common fund cases); Kerr v. Screen Extras Guild, Inc., 526 F.2d

 2   67 (9th Cir. 1975) (lodestar approach).

 3          16.     The Court further adjudges that the payment of an incentive award in the amount

 4   of $5,000.00 (the “Incentive Award”) to Mr. Hanson to compensate him for his efforts and

 5   commitment on behalf of the Settlement Class is fair, reasonable, and justified under the

 6   circumstances of this case. See Radcliffe v. Experian Info. Solutions, Inc., 715 F.3d 1157 (9th

 7   Cir. 2013). Such payment shall be made pursuant to and in the manner provided by the terms of

 8   the Settlement Agreement.

 9          17.     Except as otherwise set forth in this Order, the Parties shall bear their own costs

10   and attorneys’ fees.

11          18.     The Parties, without further approval from the Court, are hereby permitted to

12   agree to and to adopt such amendments, modifications, and expansions of the Settlement

13   Agreement and its implementing documents (including all exhibits to the Settlement Agreement)

14   so long as they are consistent in all material respects with this Final Judgment and do not limit

15   the rights of Settlement Class Members.

16          19.     Without affecting the finality of this Final Judgment for purposes of appeal, this

17   Court shall retain jurisdiction over the Settlement Administrator, Plaintiff, Defendants, the

18   Settlement Class Members, and the Releasing Parties as to all matters relating to administration,

19   consummation, enforcement and interpretation of the Settlement Agreement and this Final

20   Judgment, and for any other necessary purpose.

21   IT IS SO ORDERED.

22        Dated this 4th day of December, 2018.
23

24

25
                                                          A
26                                                        The Honorable Richard A. Jones
                                                          United States District Judge
27


      FINAL JUDGMENT ORDER                            6
      Case No. 2:16-cv-01661 RAJ
